DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because line 10 refers to “an approximately cylindrically-formed filter element.”  It is unclear whether this filter element refers to the same element recited previously, or if it is different in addition.  It is assumed that it is the same filter element and it is suggested that the claim be reworded to clarify this.
Claim 10 is indefinite because it is unclear how a punctiform embossment can be arranged in the peripheral direction as now recited in claim 1.  The punctiform arrangement in the instant specification is considered to be arranged in the peripheral direction, then any prior spacer can be.  
Claim 11 is similarly indefinite because it is unclear how an embossment can be oriented in an axial direction as well as in the peripheral direction now recited in claim 1.  It is suggested that claims 10 and 11 be canceled to overcome these rejections.
Claims 2-4, 6-9, 12-18 and 20 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giessl (2016/0367933 A1).
Giessl ‘933 discloses an adsorbent filter (15) supported in a cylindrical housing (2) by projections (8) and a shoulder (10) on the housing inner wall that create a space between the wall and the filter, wherein the size of the space can be selected to allow 10-200% of the flow that is allowed through the filter (see figures, paragraphs 15, 17, 20, 29, 52).  It is noted that claims 14-16 are drawn only to a filter housing “for receiving a filter element” and do not contain any structural limitations relating to the filter element.  The prior housing is capable of receiving a cylindrical filter axially while the projections (8) and shoulder (10) are capable of positioning a filter in a radial direction.
Claim(s) 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani et al. (2013/0263741 A1).
Mani et al. ‘741 discloses an adsorbent filter housing having pin-shaped projections (59) that create a space and support a diffuser filter (58) at one side of the adsorbent filter (67) (see figure 2, paragraph 18).  It is noted that claims 14-16 and 18 are drawn only to a filter housing “for receiving a filter element” and do not contain any structural limitations relating to the filter element.  The prior housing is capable of receiving a cylindrical filter axially while the projections (59) are capable of positioning a filter in a radial direction.
Claim(s) 1-4, 6, 8, 9, 11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 69809581 T2.
DE ‘581 teaches a spiral wound adsorbent gas filter, comprising an adsorbent layer (1b) on support layers (1a) that are wound into a cylindrical Archimedean spiral with spacers (2) peripherally arranged on the layers to create spacing between the layers (see figures 4, 5, paragraphs 2, 3, 26, 27, 28).  The filter can be used in a cylindrical housing and the spacers can be connected by thermal or adhesive methods to be integral with the filter (figure 9, paragraphs 33, 34, 43).  The filter layers can also be embossed by a roll press method to create elevations as spacers having a rectangular or trapezoid rod cross section.  The substance and fluid flow recited in claim 20 do not structurally limit the claim in a way that distinguishes over the prior art.  The spacers are arranged peripherally in that they are placed peripherally around the filter circumference/perimeter.  
Claim(s) 1-3, 6, 9-11, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagler (2006/0185651 A1).
Hagler ‘651 teaches a spiral wound hydrocarbon adsorbent filter comprising an activated carbon adsorbent paper layer (202) laminated to a carrier layer (203) and having integral, rib-shaped or hump-shaped spacers (207) that create spacing between layers when the filter is wound into an Archimedean spiral (see figures 2-4, paragraphs 26, 32-34).  The number of windings can be selected to fill the cylindrical filter interior that fits into a cylindrical housing (100).  The hump shaped spacers are embossed (raised from the filter surface) and arranged as a peripheral punctiform (dots).  The rib shaped spacers have a hemispherical cross section and are arranged axially.  The substance and fluid flow recited in claim 20 do not structurally limit the claim in a way that distinguishes over the prior art.  The spacers are arranged peripherally in that they are placed peripherally around the filter circumference/perimeter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagler ‘651 in view of Giessl ‘933.
Hagler ‘651 discloses all of the limitations of the claims except that the housing includes a positioning projection formed on an inner wall and a space between the wall and the filter that is about half the size of a gap between two layers of the filter substrate.  Giessl ‘933 discloses an adsorbent filter as described in paragraph 9 above.  It would have been obvious to one having ordinary skill in the art at the time of the invent to modify the vessel of Hagler ‘651 by using the positioning projections of Giessl ‘933 in order to provide an arrangement to secure the filter while also allowing for easy installation, removal, and flow control.  The size of the space between the housing and the filter is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide adequate sealing and flow control through and around the filter.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagler ‘651 in view fo Jaffe et al. (2004/0118287 A1).
Hagler ‘651 discloses all of the limitations of the claims except that the filter has a central rod and wherein an inner end portion of the filter is connected to a longitudinal axis of the rod.  Jaffe et al. ‘287 discloses a spiral wound adsorbent structure (see abstract, figure 5) that is wrapped around a central rod (paragraphs 49, 51).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter of Hagler ‘651 by using the rod arrangement of Jaffe et al. ‘287 in order to provide a support for manufacturing the spiral and for providing strength to the finished filter.  Regarding the filter being connected to the rod, this is not explicitly disclosed however it would seem obvious to attach the end of the filter to the rod in a manner that does not allow it to slip off during the winding process, either by adhesive or other attachment means.
Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 7 has been amended to incorporate subject matter that was previously indicated as being allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.  It is first noted that the previous indefiniteness and enablement rejections have been overcome and are withdrawn.  The amendment has introduced new indefiniteness that is addressed above.
Regarding the anticipation rejections over DE ‘581 and Hagler, applicant argues that each reference fails to disclose at least one spacer arranged in a peripheral direction.  It is maintained that each reference discloses a peripherally arranged spacer as discussed in paragraphs 13 and 15 above.  It is the examiner’s position that amended claim 1 does not require the spacer to be “arranged to extend continuously in a peripheral direction of a cylindrical filter element,” which is what the embodiments of instant figures 13-18 show but is not recited in the claims.  The phrase “arranged in the peripheral direction” has been broadly and reasonably interpreted to include a spacer that is arranged around the circumference or “about” the axis of the cylindrical filter.
A potential amendment to claim 1 that would distinguish over the prior art of record could be an amendment to the last three lines to recite “wherein the filter element is approximately cylindrically-formed and at least one spacer is arranged to extend continuously in the peripheral direction of the approximately cylindrically-formed filter element.”  However such an amendment would present a new issue that was not previously considered.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s arguments in the second and third paragraphs of page 1 of the response regarding flow resistance and increased surface contact) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments relating to the obviousness rejections relate only to those regarding the anticipation rejections.
Regarding claims 14-16 and 18, it is noted again that these claims relate only to a housing and do not require any of the filter structure in claim 1 because of the recitation “for receiving a filter element.”  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl